Citation Nr: 0740931	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  02-12 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1976.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied service connection for a 
psychiatric disability.  

The Board of Veterans' Appeals (Board) issued a decision in 
May 2003 denying the veteran's claim for service connection 
for a psychiatric disorder.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In May 2004, the Court 
vacated and remanded the Board's decision.  The Court ordered 
the Board to comply with the instructions set out in the 
Joint Motion for Remand.  The claim was remanded by the Board 
in December 2004 in compliance with those instructions.  The 
development ordered has been completed and the claim has been 
returned to the Board for further appellate consideration.  

FINDINGS OF FACT

1.  The February 1968 enlistment examination of the veteran 
does not document diagnosis of any psychiatric disorder.  

2.  March 1973 service medical records indicate the veteran 
complained of nervousness and insomnia for the last two 
months which was getting worse.  Librium was prescribed.  It 
was recommended the veteran not use alcohol.  

3.  A July 1976 Report of Medical Examination noted the 
psychiatric evaluation was normal.  On his July 1976 Report 
of Medical History the veteran denied any history of frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  

4.  The veteran's Enlisted Performance Record indicates he 
was recommended for reenlistment in November 1976.  

5.  VA examination in March 1977 was negative for any 
psychiatric disorder.  

6.  The first indication of any psychiatric disorder appears 
in a April 1982 Statement in Support of Claim, in which the 
veteran requested service connection for a nervous disorder.  
April 1982 VA records noted the veteran was feeling 
overwhelmed due to his situation, and separation from his 
spouse.  

7.  The first diagnoses of any psychiatric disorder appears 
in VA records of hospitalization in 1993 for alcohol 
rehabilitation.  They include diagnoses of alcohol 
dependence, schizophrenia versus possible organic 
hallucinations and bipolar disorder.  

8.  A VA physician in September 2006 stated the veteran's 
current psychiatric disorder, major depression, may have 
initially become symptomatic in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
psychiatric disorder, major depression was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has resolved the claim favorably, there can be no 
prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist the veteran.  
Therefore, no further discussion is warranted on this matter.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2007).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  The February 1968 
enlistment examination of the veteran does not document 
diagnosis of any psychiatric disorder.  March 1973 service 
medical records indicate the veteran complained of 
nervousness and insomnia for the last two months which was 
getting worse.  Librium was prescribed.  It was recommended 
the veteran not use alcohol.  On an April 1976 Questionnaire, 
Study of Incident of Hearing Loss by Navy Rate the veteran 
denied a history of a severe blow to the head.  A July 1976 
Report of Medical Examination noted the psychiatric 
evaluation was normal.  On his July 1976 Report of Medical 
History the veteran denied any history of frequent trouble 
sleeping, depression or excessive worry or nervous trouble of 
any sort.  

The veteran's Enlisted Performance Record indicates he was 
recommended for reenlistment in November 1976.  The veteran 
was separated from the service in November 1976.  

VA examination in March 1977 was negative for any psychiatric 
disorder.  

The first indication of any psychiatric disorder appears in a 
April 1982 Statement in Support of Claim, in which the 
veteran requested service connection for a psychiatric 
disorder.  April 1982 VA records noted the veteran was 
feeling overwhelmed due to his situation, and separation from 
his spouse.  

The first diagnoses of any psychiatric disorder appears in VA 
records of hospitalization in 1993 for alcohol 
rehabilitation.  They include diagnoses of alcohol 
dependence, schizophrenia versus possible organic 
hallucinations, and bipolar disorder.  A psychiatry consult 
indicated the veteran had suicidal ideation and noted he 
probably had unipolar depression since 1972.  The veteran 
told him he had started seeing things and hearing voices in 
1984.  A Diagnostic Summary noted the veteran reported first 
drinking alcoholically at age 19.  He first noticed a 
tendency to drink to deal with his parents constant fighting 
and verbal abuse.  He then noticed a tendency to drink booze 
to minimize his mood swings and as a means of coping with 
daily stress.  

A VA psychologist in September 2006 stated the veteran's 
current psychiatric disorder may have initially become 
symptomatic in service.  In her assessment she stated the 
veteran did not tell medical personnel what was really going 
on with him since he intended to make the military his 
career.  The VA psychologist considered that credible, but 
noted it resulted in there being no documentation of any 
ongoing or extended depressive episode in service.  She noted 
the case seemed to be best summarized as an extended 
depression which if you credit the veteran's reports began in 
service.  She concluded that it was as likely as not that his 
current disorder may indeed have initially become symptomatic 
in the military in spite of the lack of documentation.  Major 
depression, bipolar disorder by history was diagnosed.  

The Board has noted several facts.  The veteran entered the 
service at age 19.  When he requested treatment for 
nervousness and insomnia he reported having problems for a 
period of two months.  There is no documentation of any 
alcohol abuse in service, merely a notation it was 
recommended the veteran not use alcohol.  That is consistent 
with the veteran's beginning to drink to control mood swings 
and stress.  

The VA examiner has stated the credibility of the veteran is 
paramount in this instance, where an extended depression is 
not documented in service.  There is documentation of an 
extended period of nervousness and insomnia in the service 
medical records.  Subsequently, the veteran did not note on 
any of his Reports of History having a history of such 
symptoms.  That raises questions as to how frank or 
forthcoming the veteran was about his difficulties in 
service.  As the VA psychologist noted in her September 2006 
report, however, failure to report or request treatment is a 
common fact for military personnel who fear they will 
jeopardize their chosen career if they report such symptoms.  

The veteran's contemporaneous service medical records 
document a two month period of symptoms which may be the 
first indications of his current psychiatric disorder.  There 
is a period of only a little over five years between the 
veteran's separation from the service and his claim for a 
psychiatric disorder submitted in April 1982.  His history 
recorded in 1993 was given for the purposes of receiving 
treatment and was not in conjunction with a claim for 
benefits.  And, it is consistent with the documentation in 
the service medical records of symptoms occurring in the 
early 1970's.  

For that reason the Board has concluded that with the 
resolution of reasonable doubt in the veteran's favor, the 
evidence supports finding the veteran first had symptoms of 
his current psychiatric disorder in service, which a 
competent medical professional has linked to service.  
Service connection for a psychiatric disorder, (major 
depression when last examined for VA purposes), is warranted.  


ORDER

Service connection for major depression is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


